Name: Commission Regulation (EEC) No 2276/92 of 4 August 1992 laying down detailed rules for the application of Article 21 of Council Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  transport policy; NA;  agricultural policy
 Date Published: nan

 No L 220/22 Official Journal of the European Communities 5. 8 . 92 COMMISSION REGULATION (EEC) No 2276/92 of 4 August 1992 laying down detailed rules for the application of Article 21 of Council Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 11 56/92 (2), and in particular Article 21 (4) thereof, HAS ADOPTED THIS REGULATION : Article 1 Depending on the distance between the point of with ­ drawal and the place of delivery the following standard amounts shall be charged to the EAGGF Guarantee Section for the costs of transport within national territory of products withdrawn from the market under Articles 15b and 18 of Regulation (EEC) No 1035/72 or bought in under Articles 19 and 19a thereof for free distribution as provided for in the first, fifth and sixth indents of Articles 21 ( 1 ) (a) of that Regulation : Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EEC) No 2205/90 (4), and in particular Article 2 (5) and Article 12 thereof, (ECU/100 kg gross weight) Whereas Article 21 of Regulation (EEC) No 1035/72 provides that products withdrawn from the market under Articles 15b and 18 or bought in pursuant to Articles 19 and 19a of that Regulation may be distributed free to various recipients ;  less than 25 km : 1,20  at least 25 km but less than 200 km : 2,50  at least 200 km but less than 350 km : 3,50  at least 350 km but less than 500 km : 5,00  500 km or more : 6,50  supplementary charge in the case of transport by refrigerated wagon or other refrigerated vehicle : 0,60 Whereas transport costs are incurred in carrying the abovementioned products from the places of withdrawal or buying-in to the places of actual distribution ; whereas standard rates should accordingly be fixed for defraying such transport costs ; Whereas, in order to avoid risks of distortion of monetary origin, a rate which is close to the real cost should be used and the conversion rate-correcting factor referred to in Article 2 (2) of Regulation (EEC) No 1676/85 should be applied ; whereas Article 3a of Commission Regulation (EEC) No 3152/85 of 11 November 1985 laying down detailed rules for the application of Regulation (EEC) No 1676/85 Q, as last amended by Regulation (EEC) No 3237/90 (% provides for the pubolication of such rates : By way of derogation from Article 2 of Regulation (EEC) No 1676/85, the amounts laid down in the first paragraph shall be converted into national currency using the repre ­ sentative market rate provided for in Article 3a of Regula ­ tion (EEC) No 3152/85 and applicable on 1 August 1992. Article 2 1 . The products shall be distributed in such a way as to reduce transport costs to a minimum. 2. The Member States shall monitor the destination and utilization of the products concerned. They shall forward a summary statement to the Commission each month of the quantities of products distributed free pursuant to Articles 21 of Regulation (EEC) No 1035/72. Article 3 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. (') OJ No L 118, 20. 5. 1972, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p. 23 . (3) OJ No L 164, 24. 6. 1985, p. 1 . 0 OJ No L 201 , 31 . 7. 1990, p. 9 . (j OJ No L 310, 21 . 11 . 1985, p. 1 . h OJ No L 310, 9. 11 . 1990, p. 18 . 5. 8 . 92 Official Journal of the European Communities No L 220/23 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 August 1992. For the Commission Ray MAC SHARRY Member of the Commission